Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a step assembly for a tailgate of a vehicle, comprising: a housing located within an interior of the tailgate, and including an opening in a side surface thereof; a retractable rail secured to the housing, the retractable rail configured to extend from the housing and the tailgate when in a deployed state, and configured to be entirely received within the housing and the tailgate when in a non-deployed state; a sliding stop device positioned within the housing and connected to an end of the retractable rail, the stop device including a tubular member having an aperture formed therein, and a movable arm located in the tubular member and biased to extend outward from the aperture; a step pivotably attached to an end of the retractable rail; and a locking lever that is configured to lock the retractable rail to the housing when the retractable rail is in the non- deployed state; and wherein as the retractable rail is moved from the non-deployed to the deployed state, the aperture of the sliding stop device is aligned with the opening of the housing, and the movable arm that extends outward from the aperture is engaged with the opening to prevent further movement of sliding stop device and the retractable rail relative to the housing, the prior art does not disclose or render obvious, absent impermissible hindsight these limitations in combination with the locking lever being positioned within the retractable rail and 
Claims 19-20 depend from Claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 4-8 and 12-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the limitations of Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with a bumper stop pad mounted to the retractable rail as required by Claim 4.
Claim 5 depends from Claim 4.
Although the prior art discloses all the limitations of Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with a locking lever positioned within the retractable rail that is configured to lock the retractable rail to the housing when the retractable rail is in the non-deployed state as required by Claim 6.
Claims 7 and 8 depend from Claim 6.
Although the prior art discloses all the limitations of Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with a bumper stop pad mounted to the retractable rail as required by Claim 12.
Claim 13 depends from Claim 12.
Although the prior art discloses all the limitations of Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with a locking lever positioned within the retractable rail that is configured to lock the retractable rail to the housing when the retractable rail is in the non-deployed state as required by Claim 14.
Claims 15 and 16 depend from Claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliot (7,896,419).
Consider Claim 1, Elliot discloses a step assembly for a tailgate of a vehicle, comprising: a housing (50) located within an interior (22) of the tailgate (14), and including an opening (60) in a side surface thereof (Fig. 12); a retractable rail (26) 
Consider Claim 2, Elliot discloses all the features of the claimed invention, as described above, and further discloses wherein the retractable rail (26) is pivotably connected (at 80) to the sliding stop device (52) such that when the retractable rail is in the deployed state, the retractable rail can be pivoted relative to the tailgate toward the ground (See Figs. 9-10).
Consider Claim 3, Elliot discloses all the features of the claimed invention, as described above, and further discloses comprising a step (32) attached to the retractable rail, the step being pivotable (on 36) relative to the retractable rail (26).
Consider Claim 10, Elliot discloses a step assembly for a tailgate of a pickup truck, comprising: an elongated tubular housing (50) located within an interior (22) of the tailgate (14), and including a pair of openings (60) formed in opposing side surfaces thereof; an elongated tubular retractable rail (26) slidably received within the housing, 
Consider Claim 11, Elliot discloses all the features of the claimed invention, as described above, and further discloses wherein the retractable rail (26) is hingedly connected to the sliding stop device (52) by a pair of brackets (82) that are each connected to a pivot pin (80) such that when the retractable rail is in the deployed state, the retractable rail can be pivoted relative to the tailgate toward the ground.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (7,896,419) in view of Bruford (7,090,276).
Consider Claim 9, Elliot discloses all the features of the claimed invention, as described above, and further discloses wherein the housing includes a mounting bracket (57, 58, 59 and 74) and discloses holes to accommodate fasteners to secure the housing to the tailgate, but does not specifically disclose using fasteners to secure the housing to the tailgate, however, Bruford discloses using fasteners to secure one component to another C5, L 60-01) and teaches that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Elliot by further utilizing fasteners to attach the housing brackets to the tailgate.
Consider Claim 17, Elliot discloses all the features of the claimed invention, as described above, and further discloses wherein the housing includes a mounting bracket (57, 58, 59 and 74) and discloses holes to accommodate fasteners to secure the housing to the tailgate, but does not specifically disclose using fasteners to secure the housing to the tailgate, however, Bruford discloses using fasteners to secure one component to another C5, L 60-01) and teaches that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Elliot by further utilizing fasteners to attach the housing brackets to the tailgate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618